 PORAY, INC.617Moreover, although there is no such evidence here, a rule relieving the purchaserof all liability despite its contractual commitment invites chicanery because anagreement as that present here may readily be accompanied by a side agreementof different import.Furthermore, the purchaser has already received the estimatedamount of this liability.The equities, it would seem, favor the innocent victims ofthe unfair labor practices in such an instance.5Otherwise, all a seller has to do ismisrepresent the nature of the unfair labor practices he has committed; the purchaserostensibly accepts and relies upon this misrepresentation; and liability ends as ofthatmoment.Finally, can it be categorically stated that the added Respondents are not "par-ticipating" in these unfair labor practices within the meaning of Rule 65(d) wherethe matter was an express matter of negotiation, contract, and financial arrangementbetween the Respondents? Is the failure and refusal to reinstate a discriminateeany less an unfair labor practice than the initial discharge, bearing in mind that duenotice and an opportunity to litigate have been afforded?Why in logic is "par-ticipating" subject to a cutoff date when unremedied unfair labor practices arepresent?Certainly, the element of due process has been met in the present case.SeeSwetland v. Curry,188 F. 2d 891 (C.A. 6). And, the same court that decidedtheBirdsallcase appears now to have relaxed its approach thereto.N.L.R.B. v.McFarland & Hullinger,306 F. 2d 219 (C.A. 10).Accordingly, in view of all the foregoing considerations, I find that Wyle, McCool,and Ogelsby are properly joinable herein as Respondents and so recommend.CONCLUSION OF LAWWyle Laboratories, Ogelsby Corp., d/b/a LibertyElectronicsCorp.,and McCoolCorporation, d/b/a FlightElectronicSupply Corp.,are employers within the mean-ing of Section 2(2) of theAct andare parties Respondent herein.RECOMMENDATIONSIt is hereby recommended that the original Order in this case be made applicableto the added Respondents with the exception of McCool which was dissolved onNovember 1, 1962. It is further recommended that the added Respondents, in theevent the rescission has not been fully carried out, be ordered to reinstate the com-plainants and that both the added and the original Respondents jointly and severallymake the complainants whole, in the manner previously ordered by the Board.It appearing that the added Respondents may presently have 20 percent less posi-tions than there are employees to be reinstated, those not reinstated in accordancewith an objective nondiscriminatory plan are to be placed on a preferential hiringlist,with backpay to be tolled from the date of reinstatement, or placement on suchlist.5 This is not Intended in any way to pas's upon any private litigation between the sellerand the purchaser or, more specifically, on the issue of contribution between them.Poray,Inc.andMetal Processors' Union, Local No. 16, AFL-CIO.Case No. 13-CA-5065. July 12, 1963DECISION AND ORDEROn March 29, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that those allegations of the complaint be143 NLRB No. 66. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismissed.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the brief, and finds that certain exceptions of Respondent aremeritorious.Accordingly, the Board hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, only to the ex-tent consistent herewith.'1.We disagree with the Trial Examiner's conclusion that employeeJasinski was discriminatorily recalled to his former employment inviolation of Section 8(a) (4) of the Act. Jasinski was laid off foreconomic reasons in June 1962 and recalled in September 1962.TheGeneral Counsel contended that the Respondent discriminated againstJasinski by its failure to recall him as of July 10, 1962, at which timeJasinski visited the Respondent's plant seeking reemployment andassertedly saw two men at his work station who had not worked forRespondent prior to his being laid off. Inasmuch as the documentaryevidence submitted by the General Counsel revealed that Jasinski'sdepartment was shut down on that date, the Trial Examiner concludedthat the General Counsel had failed to show discrimination as of thattime.Based, upon his own examination of the same documents, how-ever, the Trial Examiner concluded that Ortiz, another employee withless seniority, had been recalled before Jasinski and that there wasdiscrimination, therefore, as of the time of Ortiz' return.Respondentexcepts to the finding on the grounds that the issue of the return ofOrtiz was not raised or litigated at the hearing and that the GeneralCounsel at no time contended either that Ortiz was recalled prior toJasinski or that Ortiz was selected over Jasinski for a discriminatoryreason.We find merit in this exception.A review of the recorddemonstrates that the conclusion drawn by the Trial Examiner wasbased upon a set of unlitigated facts separate and apart from thoseupon which the General Counsel had premised the allegation.Ac-cordingly, we shall dismiss that portion of the complaint alleging aviolation of the Act as to Jasinski.2.We also disagree with the Trial Examiner's conclusion that em-ployee Zajac was discharged in violation of Section 8 (a) (3) and (4) ofiInasmuch as no exceptions were filed to the Trial Examiner's finding that the dis-charge of Anna Persa was not violative of the Act,that finding Is adoptedpro forma PORAY, INC.619the Act.The General Counsel contended and the Trial Examinerfound that the Respondent discriminatorily applied a valid companyrule which prohibited smoking in the plant under penalty of dischargeif violations thereof occurred three times within a calendar year.Zajac admittedly had violated the rule and had received, two priorwritten warning notices.The Trial Examiner found that known violations of the no-smokingrule were widespread and that the rule was unfairly applied to Zajac,relying upon the testimony of seven employees that they continued tosmoke after the inception of the "triple warning system" in March1962.He further found that several of these employees were seensmoking by their foremen and were "merely" warned not to get caughtsmoking but were not given written notices.However, the recordshows that only two of the seven worked in the same plant as Zajac,and these two testified that they smoked only in the washrooms, wherethey were careful to hide the fact of their smoking, and were nevercaught smoking by any responsible official of the Respondent.Theother five employees, who worked in a plant other than the one in whichZajac was employed, smoked in a lunch area where smoking apparentlywas not forbidden during the lunch period. In addition, contrary tothe Trial Examiner, the record is not clear whether the warningsthat were given in the other plant not to get caught smoking came attimes when the particular employees were smoking, or, if they were,whether they were smoking illegally.Therefore, while Zajac was theonly employee discharged pursuant to the rule, it is difficult to say thathe was a victim of discrimination in the absence of evidence that otheremployees were treated differently.The Trial Examiner also found that Zajac was known by the Re-spondent to be active in union affairs and that there was evidence ofunion animus on the part of Respondent.He concluded that the no-smoking rule was discriminatorily applied to Zajac for these reasonsand because of his testimony in the prior proceeding.The TrialExaminer relied on the fact that Zajac had become chief steward ofthe Union just several days prior to his discharge and that the Re-spondent had knowledge that he had assumed that post.However,there is no evidence of hostility manifested toward Zajac either duringthat short period or during the previous year when Zajac was a regularsteward who frequently met with his foreman to discuss matters fall-ing within the scope of his duties.Further, the record is similarlylacking in evidence of hostility toward other employee-union officialsat the times material herein.Finally, the Trial Examiner's finding that the Respondent mani-fested animus toward the Union is not supported by the factors reliedupon.Thus, the first two items, i.e., the existence of an earlier settle- 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDment agreement and consent decree and the fact that the GeneralCounsel authorized contempt proceedings based on an alleged viola-tion of that decree, in and of themselves, lack evidentiary value as amatter of law. The fact that union literature issued to the employeescontained invective against the Respondent does not support the in-ference the Trial Examiner has attempted to draw. Evidence of theUnion's employer animus is not evidence of the Employer's antiunionmotivation.The existence of disputes between the Respondent andthe Union over checkoff moneys being held by Respondent and overRespondent's failure to post certain notices in its plant as requested bythe Union are not shown by the record to have been attributable tounion animus.The only item of probative value is the reference bythe Respondent's secretary to the Union as "trespassers" and "inter-lopers" and her characterization on the witness stand of a strike-boundplant as a "cancer."However, on the entire record, this is not suffi-cient to sustain the finding of a violation of the Act vis-a-vis Zajac.Contrary to the Trial Examiner, therefore, we find that the Gen-eral Counsel has failed to show by a preponderance of the evidence thatZajac was discharged in violation of Section 8(a) (3) and (4) of theAct, and, accordingly, we shall dismiss that portion of the complaint.3.Finally, we are unable to agree with the Trial Examiner's con-clusion that two speeches delivered to employees by the president andvice president of Respondent on September 7, 1962, violated Section8(a) (1) of the Act. Both speeches were given after working hours inanswer to a handbill distributed by the Union for the purpose of callinga meeting to discuss possible strike action.In his speech the vice president warned the employees that in viewof Respondent's economic condition 2 a strike would "automatically"result in the permanent closing of the Respondent's plant. In addi-tion, he told the employees that the plant was a job shop working ongoods belonging to its customers rather than to the Respondent andthat the customers would remove their dies in case of a strike.Thepresident's speech, when read in its entirety,3 was in a similar vein.We find that these speeches were not coercive or intimidatory and that8The Trial Examiner concluded that the first portion of the vice president's testimonywas an accurate statement of what he told the employees.He further found, however,that the second portion, the part dealing with the Respondent's indebtedness, was merelyan explanationgivenat the hearing as to why he delivered the speech.Respondent ex-cepts to this finding, and we find the exception meritorious.A review of the vice presi-dent's testimony offers no basis for the division made by the Trial Examiner.8That portion of the president's speech not included in the Intermediate Report norcommented upon by the Trial Examiner is contained within the parentheses:And now they are threatening with a strike and the factory will be closed for good.(And that comes from you peopleOur firm is a job shop and it belongs to othercompanies, Motorola, G.E., RCA, and others. If you go on strike, these people willremove their dies and other forms and these orders will never come back.You canbe sure.They are fooling you by telling you that you have nothing to lose.)Ourorganization, once itis closed,will be closed forever. PORAY, INC.621they did not exceed the bounds of Section 8 (c) of the Act 4 Accord-ingly, we shall dismiss that portion of the complaint alleging that theRespondent violated Section 8 (a) (1) of the Act by these speeches.[The Board dismissed the complaint.]4Member Brown believes that the remarks of both officials were coercive and wouldaffirm the findings of the Trial Examiner on this particular aspect of the case.Collins AAskman Corp.,143 NLRB 15.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case, heard before Trial Examiner Frederick U. Reel,at Chicago,Illinois,on January 21 through 23, 1963,arose out of a charge filed August 13, 1962,1 acomplaint dated November 20, and an answer dated December 3. The complaintalleged and the answer denied that Respondent discharged three employees for unionactivity and for giving testimony under the Act, and also that Respondent on Sep-tember 7 threatened its employees with reprisals if they went on strike.After thehearing, briefs were received from General Counsel and from Respondent,and havebeen fully considered.Upon the entire record,2including my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent,herein sometimes called the Company, is engaged at Chicago inthe manufacture of products for the radio and television industry and other customers,and annually produces and ships over$500,000 worth of goods to points outside theState.The pleadings established,and I find, that Respondent is engaged in activitiesaffecting commerce within the meaning of the Act.The parties stipulated, and Ifind, that the Charging Party, herein called the Union,is a labor organization withinthe meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA previous unfair labor practice proceeding involving these parties arose in1961,and led to several days of hearing in October 1961,at which a number of em-ployees, including the three whose later discharge forms the primary subject of thisproceeding,gave testimony in support of the General Counsel's contention thatRespondent had violated the Act.The prior proceeding culminated in a consentorder of the Board and consent decree of the Seventh Circuit,enteredMarch 16and April 16,1962, respectively.Briefly paraphrased,the order and decree directedRespondent to cease and desist from violating Section 8(a)(1), (3),and (5) ofthe Act,to bargain collectively with the Charging Union,to reinstate seven employeeswith backpay,and to post notices.The three allegedly discriminatory dischargesand the allegedly unlawful speeches of September 7 with which the instant case isconcerned all occurred after the entry of the decree in the prior case,but underN.L.R.B. v. John S. Swift Company, Inc.,302 F. 2d 342 (C.A. 7), General Counselwas within his discretion in issuing a new complaint instead of instituting contemptproceedings.Turning, therefore,to the question whether the preponderance of theevidence sustains the allegations of the complaint in this case,we shall consider themin chronological order.'Unless otherwise noted, all dates referred to herein occurred in 1962.2A motion received from counsel for Respondent to correct certain errors in the tran-script is hereby granted,and the transcript has been corrected accordingly.I have notednumerous other errors in the transcript but regard them as immaterial as the sense of thematter is clearSee,for example,the expression "and tie union animus," at page 246,line 1, and page 249, line 15,which,of course,should read"anti-union animus."Respondent'smotion,filed promptly after the receipt of briefs, to strike certain por-tions of General Counsel's brief as "improper,misleading and prejudicial"is hereby denied,although I agree with Respondent's reading of the recordEven prior to the receipt ofRespondent'smotion,I had noted the inaccuracy of which it complains,and the state-ments in question were therefore neither misleading nor prejudicial. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The discharge of Anna PersaAnna Persa testifiedagainstthe Company on October 9, 1961. On or about May 1,1962, in accordance with her usual custom, she asked her foreman for permissionto take her vacation, which on this occasion she wanted to take from Monday,May 28, to Friday, June 11. Permission was promptly granted.On Thursday,May 24, however, Persa's foreman said to her that she could not go on vacationbecause "things have changed."The next day she again asked the foreman whethershe could go on her vacation or not, and, according to her testimony, he repliedthat it was up to her. The foreman testified that she said she was going on vacationas scheduled, and he told her she would be laid off if she did. Persa left on vacationas she had planned, and on her return was told that she was "laid off," a term whichRespondent regarded in her case as synonymous with "permanently separated."She was unable to collect unemployment compensation because she had "refusedto work."Respondent introduced evidence that between the time Persa first broached hervacation plans and the Thursday preceding her planned departure, an increased pro-duction schedule was received from one of its principal customers, which resulted inincreasing the amount of work to be done in Persa's section, at least during the firstweek she planned to be on vacation. Persa's foreman testified that some reassign-ment of personnel was necessitated by Persa's absence, although he was not so pressedthat he had to recall any employees on layoff status.The payroll records show thatthe total hours worked in Persa's section was substantially less in the first 2 weeksshe was away than in the preceding weeks.On these facts, and crediting, as I do, the foreman's testimony that Persa knewon May 25 that she would be let go if she took her vacation then, I am constrainedto recommend that the complaint as to her should be dismissed.At most the evi-dence givesriseto a suspicion that the foreman dealt harshly with her because ofher union membership and her testimony, some 7 months before, which tended toinvolve him in the commission of unfair labor practices.The record does not showthat she was given different treatment from that meted out to other employees whowere absent without permission.The canceling of her vacation on its very eve, aftershe had received permission well in advance and had laid plans which (as she testi-fied) involved others as well as herself, was unquestionably a serious disappointment,and may even have been unnecessary as a matter of business operations, but it wouldbe the sheerest unsupported speculation to find that management would have treatedher differently (either with respect to the cancellation or to the penalty given her forbeing absent) but for her union activity and testimony.B. The layoff and delayed recall of Stanley lasinskiJasinski, who had testified in support of the complaint in October 1961, was oneof a large number laid off for economic reasons on June 25, 1962.He was recalledthe following September, but quit almost immediately thereafter to accept employ-ment elsewhere.The violation alleged in his case is a discriminatory refusal to recallhim at an earlier date.According to Jasinski, he returned to the plant on July 10 in an unsuccessful effortto get back to work.He testified that on that occasion he saw two new people atwork in his place.On Monday, September 10, he again sought work at the plantand the foreman again told him no work was available.On September 12 he re-ceived a telegram from the Company telling him to report on September 13.Hedid so, but quit the same day as he found a better job.Respondent introduced testimony tending to establish that Jasinski was laid offand recalled on a basis of seniority, that he was a "helper" in the shear department,that certain remodeling in that department following the shutdown of June 25 re-duced the need for helpers there, and that Jasinski lacked certain skills necessary tobecoming a regular operator rather than a helper.The documentary evidence introduced by General Counsel did not tend to supportJasinski's testimony that men junior to him were employed at his job on July 10Ac-cording to the payrolls, the shear department at the time of the layoff consisted ofsix or seven men, whose hourly rates of pay ranged from $1.90 to $1 45, withJasinski at $1.55 being the next to lowest paid.3The payroll dated July 20, coveringthe week of July 9 through July 15, indicates that the shear department was still shutdown.The next payroll introduced in evidence is dated September 21, and covers3Two weeks before the layoff the number dropped from seven to six with the dis-appearance from the payroll of one Ortiz, junior man of the seven and one of twopaid $1.45. PORAY, INC.623the week ofSeptember 10 through September16.Itshows only three men em-ployed in the shear department,including two seniorto Jasinski,and one man juniorto him, employed at $1.45.Thisman wasOrtiz, who had been off the payroll for2 weeks (the recorddoes not indicatewhether he was sick, laid off, onvacation, orabsent for some other reason)at the timeof the layoff.As Ortiz worked 40 hoursin the weekbeginningMonday, September10, it seemsfair to infer thathe was re-called before Jasinski, who was told to report on Thursday, September 13.Therecord does not indicate,however, on what date Ortiz was recalled.4Ortiz was nota witness in the prior proceeding.In the light of the foregoingfacts, I find thatJasinski was notdiscriminatedagainston July 10, butthat at some later dateOrtiz was recalled aheadof Jasinski althoughthe latter was the senior in employment.The recordestablishes that Jasinski gavetestimony under theAct against the Company in October 1961, andthe record in theearlier proceeding disclosesthat Ortizwas not a witness.In these circumstances,and in the absence ofany othersuggestionin the record for Respondent's deviationfrom its avowedsenioritypolicy, itseems reasonable to find, and I do, that Jasinskiwould have been recalledbefore Ortiz but for the fact thatJasinski gave testimonyunder theAct.This constitutesdiscrimination against Jasinskiviolativeof Section8(a)(4) and(1) of the Act.Cf.N.LR.B. v.DeenaProducts Company,195 F.2d 330, 335 (C.A. 7), cert.denied344 U.S. 827.C. The discharge of John Zajac1.Zajacthrice violates the no-smoking rule and is dischargedZajac, who had testifiedagainstthe Company at the priorproceeding,and whowas openly active in union affairs,5was dischargedAugust 10, 1962, allegedly forsmoking.The companyrules forbade smoking, andalso provided thatifan em-ployee receivedthree warning notices in1 year, he would be discharged.The recordis clear that Zajac violated the no-smokingrule and received threenotices for havingdone so, one in March,one in June,and one inAugust whenhe was discharged.6General Counselcontends,however, thatthe rule was discriminatorily applied againstZajac because of his havingtestifiedagainstthe Companyand because of his unionactivities.2.Employeetestimony concerning nonenforcement of the no-smoking ruleAccordingto Zajac, employees commonly smoked in the plant washroom, and onthe last occasionwhen he was apprehended by his foreman,Blaha, two other em-ployees werealso smoking in the same room.Ratko Matic,a formeremployee ofthe Company,testified that he and other employees regularly smoked in the plant,that his foreman gave them"breaks" forthat purpose,and that his foreman, Fred-ericks,himself smoked in the plant.Matic testified that he attended a meeting ofemployees in the plant on September7 at which Company VicePresidentGoltermanspoke,and thatMatic andother employees smokedat this meeting.Anna Persatestified thatup to the time of her discharge,she and otherfemale employees wouldsmoke in their washroom,notwithstanding the "no-smoking"sign there.ChesterBauer, wholeft the Company'semploy inJuly, testified that upto that time hesmoked in the washroomand observedothers doing so.Henry Klepczynski, who ispresently in the Company's employ, testifiedthat he smoked in the washroom, andthathis foreman,Frosheiser, had merely warned himnot to get caught.RubenRodriguez,a present employee, testified that he and other employees smoked in thewashroom almostevery hour, thathis foreman,"Jim," hadnot only seenhim, buthad also smoked there, and that the foreman had warned him in connection withsmoking "towatch out for" the companypresident.Accordingto employee RomanBielecki, the employeescontinuedto smoke in the washroomafter theno-smokingsigns were posted inApril 1962.Employee Peter Sawickij,a chief steward in theUnion,testified that he smokedin the plant everyday, and that on one occasion his* A list of union duets deductions introduced in evidence by Respondent indicates thatOrtiz was employed the entire month of August5 Zajac became a union steward in November 1961,and became chief steward a fewdays before his discharge the following August.There is evidence,which I credit, thatthe Company knew of this promotion at the time he was dischargedu At the time of the March episode, Zajac was discharged for smoking, but the Unionmade representations on his behalf and the matter was eventually settled by his receivinga warning notice and a week's suspension 624DECISIONSOF NATIONALLABOR RELATIONS BOARDforeman, Pilip, saw him smoking in the washroom and told him "no smoking"but gave no written warning.3.The testimony of Respondent's witnesses concerning the no-smoking ruleRespondent introduced evidence that several serious fires had occurred at theplant, and that "several" employees (one of whom was identified by name) had beendischarged for smoking prior to the October 1961 hearing.Mrs. Dunai, now a com-pany official, who had been associated with the firm since 1933, testified that theno-smoking rule had been in effect in all the years of her employment.Asked whyitwas not enforced, she testified: "Perhaps for the same reasons that a trafficpoliceman doesn't issue everyone a ticket that speeds on the highway.He justdoesn't get caught."Foreman Blaha testified that when he saw Zajac smoking in thewashroom on the last occasion, the two men with Zajac were not smoking.Golter-man, called as a witness for Respondent, was not asked to, and did not, deny thatsmoking went on during the course of his September 7 talk to the employees.Noneof the foremen who were identified as having "winked at," or connived in, violations.of the no-smoking rule were called to refute that testimony.4.The evidence of the warning noticesEvery warning notice issued at the plant from the time the warning notice systemwas put into effect in March 1962 until within 2 weeks of the hearing in January 1963,was introduced into evidence.Putting aside the 3 notices to Zajac and 8 undatednotices (discussed below), the record shows there were 10 such notices issued priorto Zajac's discharge, and 8 thereafter.None of the first 10 related to smoking, or,in other words, of the first 13 dated warning notices, only the 3 given Zajac were forsmoking.Of the next eight, all issued after the filing of the charge alleged discrim-inatory use of warning slips, three (all issued by Blaha) dealt with smoking.Of the eight undated notices, all signed by Blaha, seven were for smoking.Atfirst Blaha identified the notices as having been given in November, and then quicklycorrected himself to state that they were issued in March 1962.On cross-examina-tion he adhered to this view, fixing the time as early in March 1962, over a periodof 10 days.Reminded of his first statement that he had said they were given inNovember, and that he had corrected himself, he said that he was now sure theywere issued in March.He also admitted, however, that in September 1962 he toldLabor Board representatives that Zajac was the only employee he could recall havingreceived warning notices for smoking.He testified that he "didn't recall [the Marchnotices] at that time."Later, on redirect examination, he testified that the warningnotice system did not come into effect until after he issued the undated notices.Butthen, asked to explain why Zajac's smoking in March was originally punished bydischarge (see footnote6,supra)and the other smokers were merely warned,Blaha could give no explanation and admitted it was peculiar.Finally, still onredirect, Blaha testified that the undated notices were given in November after all(only 2 months before the hearing!) and not in March.75.Concluding findings with respect to Zajac's dischargeOn the foregoing facts, I find that Zajac was a victim of discriminatory ap-plication of the no-smoking rule.Uncontradicted testimony shows that the rule wasconstantly, widely, and openly violated, but-so far as this record shows-up to thetime of Zajac's discharge, not a single warning notice was given any employee forthis offense except those given Zajac, and he received three. In making this finding,I am following Blaha's ultimate testimony that he gave the undated notices in No-vember, not in March.The case stands little better for Respondent if they weregiven in March, because in that case the severity of the penalty originally givenZajac at that time shows a readiness to discriminate against him.The sole conflictin testimony is whether Blaha saw two other men smoking when he caught Zajacon the last occasion.As to this episode, I credit Zajac's testimony that the men hadbeen smoking, but-notwithstanding Blaha's poor performance on the witness stand7 Blaha excepted from that generalization the notice to John Cirigos as he had left be-fore November.The evidence shows that Cirigos was hired September 14, 1961, that hewas not on the payroll for May, June, or July 1962, that he was not on the seniority listsdated August 27 and December 23, 1962, or on the union dues deduction list for August1962, but that he did work 15 hours during the week of September 10, 1962Under thesecircumstances, and in the light of Blaha's highly confused testimony, I cannot find thatthe warning to Cirigos was issued before, or contemporaneous with, the warnings to Zajac. PORAY, INC.625with respect to the undated notices-I credit his testimony that he did not see themsmoking.The fact is, therefore, that up until Zajac's discharge the no-smoking rule wascurrently being enforced only as to him.The issuance of warning notices forsmoking thereafter is of little avail to Respondent in this case,as it may be viewedas an attempt to "make a record" after the filing of a charge on August 13, alleging,inter alia,discrimination against Zajac and in the use of warning notices.To be sure,Zajac did violate a valid rule, and this violation precipitated his discharge.But undersettled law, an employer may not successfully urge that an employee was dischargedfor violation of a rule, if invocation of the rule against the employee was itself dis-criminatory.See, e.g.,N.L.R.B. v. State Center Warehouse and Cold Storage Com-pany,193 F. 2d 156, 158 (C.A.9); N.L.R.B. v. Condenser Corporation of America,128 F. 2d 67,76 (C.A. 3)-both dealing with "no-smoking" rules;N.L.R.B. v. KohlerCompany,220 F. 2d 3, 9 (C.A. 7). And granting the analogy to traffic law violatorsisapplicable, the question here is whether the policeman had a special motive forcatching only one violator (and that one repeatedly) when violations were wide-spread.Compare the settled rule that where a disproportionate number of unionadherents are involved in an otherwise economically motivated layoff, the Board mayreasonably infer discrimination in the selection for layoff.The question remains whether the discrimination against Zajac resulted fromeither his union activity or from his having testified against the Company at theprior proceeding.Zajac was not the only union adherent or the only witness adverseto the Company who smoked. On the other hand, he was particularly prominent intheUnion, having been a steward throughout the period in question and a chiefsteward the last few days of his employment.The record leaves no room for doubtthat considerable animosity exists between the Company and the Union.Suchhostilitymight fairly be inferred from the prior proceeding, and from the contemptproceeding which (so the instant record shows) has been authorized, and fromthe invective which the Union in its literature (here in evidence) leveled at thecompany president.The record before me further discloses that the Union hadsuch difficulties in collecting checked-off dues that it was led to invoke the threatof criminal proceedings by the State, and that the Union also had considerable diffi-culty in getting its notices posted in the plant.Finally, it is undisputed that Mrs.Dunai, a company official, referred to the Union as "interlopers and trespassers,"and she characterized either a strike or a unionized plant as evidencing a "cancer."In sum, I find that Zajac was singled out as a violator of the no-smoking rule, thatthe rule was discriminatorily applied to him, and that no other reason appears onthis record for such discriminatory application other than his prominance in theUnion to which the Company was hostile, and his having given testimony againstthe Company.8 I therefore find his discharge violative of Section 8(a)(3), (4),and (1) of the Act.D. The speeches of September 7On September 7, at a time when the Union was openly contemplating calling astrike,Respondent called together its employees after working hours and, dividingthem into groups, spoke to them about the consequences of a strike.CompanyPresident Poranski addressed one group in Polish; Vice President Golterman ad-dressed the other in English.The complaint alleges that those speeches contained threats of reprisal if the em-ployees struck.9The testimony is in some conflict, as several employees understoodtheir employer to threaten to close the plant if the employees struck, while othertestimony keyed those threats to the observation that in the event of a strike the firm'scustomers could be expected to withdraw their dies and transfer their business else-where. I accept the testimony of Golterman and Mrs. Dunai as accurately reflectingthe contents of the speeches.Golterman testified:On the point of the strike, I pointed out to them our plant was a contract manu-facturing plant.That a strike shutting down our office or our plant wouldautomatically put us out of business.8 The fact that others also gave testimony and also smoked and were not given noticesdoes not dispel the case with respect to Zajac. See, e g., N.LR B. v. 1V. C. Nabors, d/b/aW C.NaborsCompany,196 F. 2d 272, 276 (CA. 5), cert denied 344 US. 8659 The contract contained a no-strike clause, but a strike would not have been vulnerableunder that clause in the lightof Mastro Plastics Corp. v. N.L.R.B.,350 U.S. 270,279-2'84,as among the grounds the Union set forth in urging the men to strike was certain conductherein found to constitute unfair labor practices. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDI stressed to them that I was in no way threatening them, that this was notgoing to be a move on our part, but, that from our experience, and we have hadthis happen many times through competitors of ours, have been on strike andwe have had dies shipped in to us in the same way.And, in this particularinstance,ifwe had been shut down, it would haveautomatically put us out of business as we have quite an indebtedness and wecould not stand to be without any income or without any business.And, I particularly stressed we were not-threatening, we wanted them to knowthe facts.If the strike did go over, we would go out of business, because oftheir action, not because of ours.Mrs. Dunai, testifying from the notes Poranski used as the basis for his speech,quoted himasmakingan observation similar to Golterman's concerning customerremoval of dies, and also as saying: "And now they are threatening with a strike,the factory will be closed for good . . . . Our organization once it is closed, will beclosed forever."The state of thelaw asto whether statements such as those quoted above are per-missible expressions of "views, argument, or opinion" or impermissible threats maybe fairly characterized as confused.Thus, inNeco Electrical Products Corporation,124 NLRB 481, the Trial Examiner found somewhat similar statements to be un-lawful; the Board reversed, holding them lawful; and the Court of Appeals for theDistrict of Columbia Circuit reversed the Board,International Union of Electrical,Radio and Machine Workers, AFL-CIO v. N.L.R.B.,289 F. 2d 757, 762-763. Pre-cisely the reverse order of events prevailed with respect to somewhat similar state-ments inHaynes Stellite Company, Division of Union Carbide Corporation, 136NLRB 95. There the Trial Examiner held the statements lawful; the Board reversed,holding them unlawful; and the Board decision was again reversed, this time by theSixth Circuit,sub nom. Union Carbide Corp. v. N.L R B.,310 F. 2d 844. In bothcases,the statements in question were made in the midst of an organizing campaign,rather than, as here, with reference to an immediate strike threatI find that Poranski's and Golterman's speeches constituted threats, rather thanmere expressions of opinion, insofar as they stated that a strike would result in thepermanent closing of the plant. It may be that their references to the prospect ofcustomers' withdrawing dies was privileged, but the reference to their own futureaction falls in a different category.As the First Circuit recently putit ina differentcontext: ". . . in order not to be a threat, a prediction must relate to an event overwhich the speaker has no control."N.L R.B. v. Teamsters Local 901,52 LRRM2605,2606 (March 11, 1963). In this connection it should be noted that neitherPoranski nor Golterman in their speeches attributed the potential future shutdownto financial inability to operate; Golterman's testimony shows that his explanationto that effect was given at the hearing (". . . if we had been shut down, it wouldhave automatically put us out of business as we have quite an indebtedness"), andnot to the employes.Cf.United Fireworks Mfg. Co., Inc. v. N.L.R.B.,252 F. 2d428, 430 (C.A. 6).A threat to shut the plant permanently if the employees resort to concerted actionis,prima facie,a threat to penalize them for engaging in activity protected by theAct.This isa fortiorithe case where, as here, the concerted action contemplatedwould be in response to unfair labor practices already committed. It may be thatif the employer in the course of his remarks to the employees explains the economiccircumstances which underlie his statement that a strike will result in a permanentclosing of the business, theprima faciecase would be rebutted, and the statementwould be privileged under Section 8(c). In that event, at any rate, some inquirywould be possible into whether the employer's statement was made in good faith orwas merely a threat intended to deter concerted action protected by the statute.Butin the instant case the employees were not confronted with any such explication(other than the assertion that the plant would lose customers), and even at the hear-ing Golterman offered onlya generalizedclaim of financial inability to withstand astrike.To sustainRespondenthere would, in my view,invitegrave consequencestendingto inhibit activity Congress expressly protected.Nothing is easier than for an em-ployer, faced with a strike, to defeat this statutorily protected activity by a barestatementthat he will permanently shut down. It is not too much to require that hedocument this "prediction" or be charged with interference with a protected right.The employer may advise the men as to hislegal rights,but a fair balance of hiseconomic rights with their statutory right precludes permitting such conclusorythreats as were uttered here. I find, therefore, that the speeches of September 7, in-sofar as they threatened permanent closing of the plant ifthe employees struck,violated Section 8 (a) (1) of the Act. PORAY, INC.627CONCLUSIONS OF LAW1.By discriminatorily invoking its no-smoking rule against John Zajac, and therebydischarging him, because of his union activities and because he gave testimony underthe Act, Respondent has engaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1), (3), and (4) and Section 2(6) and (7) of the Act.2.By failing to recall Stanley Jasinski from layoff in accordance with his senioritybecause he gave testimony under the Act, Respondent has engaged in an unfairlabor practice affecting commerce within the meaning of Section 8(a) (1) and (4) andSection 2(6) and (7) of the Act.3.By threatening to close its plant permanently in the event of a strike, Respond-ent engaged in an unfair labor practice affecting commerce within the meaning ofSection 8(a) (1) and Section 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desist from the unfair labor prac-tices found herein,10 that it make Jasinski whole for any sums he lost as a result ofthe discrimination against him, and that it reinstate Zajac with backpay.The amountsdue Jasinski and Zajac should be computed in accordance with the formulae set forthin F.W. Woolworth Company,90 NLRB 289,andIsisPlumbing &HeatingCo.,138NLRB 716. Jasinski's backpay will run from the date Ortiz was recalled until thetime Jasinski was recalled.I shall alsorecommend the posting of an appropriatenotice.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in thiscase,I recommend that Poray, Inc., its officers, agents, suc-cessors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwisediscriminating againstany employee because he hasgiven testimony under the National Labor Relations Act, as amended, or because ofhis activity on behalf of Metal Processors' Union, Local No. 16, AFL-CIO.(b)Threatening to close its plant permanently if its employees engage in a strike.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a) Offer to reinstate John Zajac to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, and make him andStanley Jasinski whole, in the manner set forth in the section of the IntermediateReport entitled "The Remedy," for any losses sufferedas a resultof the discrimina-tion against them.(b) Preserveand, upon request,make available to the Board and its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze anddeterminethe amountsof backpay due under the terms of this order.(c) Post at its plants in Chicago, Illinois, copies of the attached notice marked"Appendix." 11Copies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, shall, after being duly signed by authorized representativesof Poray, Inc., be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken toinsure that the said notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatstepsPoray, Inc., has taken to comply herewith.121° A broad cease-and-desist order is unnecessary as such an order is contained in theoutstanding court decree against Respondent.11 In the event that thisRecommendedOrder be adopted by the Board, the words "AsOrdered by"shall be substitutedfor the words "As Recommended by a Trial Examinerof" in the notice. In the further event that the Board's Order be enforced by a doeree ofa United States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order of" shall be Inserted immediately following "As Ordered by "i2 In the event that this Recommended Order be adopted by the Board. this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent-has taken to comply herewith."717-672-64-vol. 143-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardand in order to conduct our labor relations as required by the National Labor Rela-tions Act,we notify our employees that:WE WILL NOT discharge or take any other action against any employee be-cause he has given testimony under the National Labor Relations Act or be-cause he is a member of,or active in, Metal Processors'Union,Local No. 16,AFL-CIO.WE WILL NOT threaten to close our plant permanently if our employees en-gage in a lawful strike.WE WILL offer immediately to John Zajac the job he last held, or a job like it,without loss of any rights or privileges he had in such job.WE WILL give John Zajac whatever backpay he lost as a result of being dis-charged,and we will give Stanley Jasinski whatever backpay he lost as a resultof not being recalled in accordance with seniority after his layoff in June 1962.PORAY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office,MidlandBuilding, 176 West Adams Street, Chicago, Illinois,_60603,Telephone No. Central6-9660, if they have any questions concerning this notice or compliance with itsprovisions.Acme Boot Company, Inc.andUnited Rubber,Cork,Linoleumand Plastic Workers of America,AFL-CIO.Cases Nos. 26-CA-1291, 26-CA-1331, 26-CA-1353, 26-CA-1360, 26-CA-1366, 26-CA-1393, 26-CA-1421, 26-CA-1422, and 26-CA-1427.July 16,1963DECISION AND ORDEROn April 17, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.'The General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].1Respondent's requestfor oral argument is hereby denied as, in our opinion,the record,exceptions,and briefs adequately present the Issues and the positions of the parties.143 NLRB No. 68.